DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.  Claims 1 and 11 have been amended.  Claims 1-20 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections
Claims 5-7, 11, 13-18, and 20 are objected to because of the following informalities:  The claims recite the term “if”, which implies that the step is optional.  The examiner suggests replacing the term “if” with “when” or a different term.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1 and 11 recite the limitations, "determining, by a processor, based on wireless communication with a user communication device of a user, a location of the user within a merchant store based on a location of the user communication device; determining, by the processor, a product of interest to be analyzed for coupon availability based on detection of the user stopping while moving through the merchant store at the determined location of the user, the determined location of the user being proximate to the product of interest; determining, by the processor, availability of the coupon for the product of interest; generating, by the processor, the automated on-site merchant coupon responsive to determining that the coupon is available for the product of interest; and communicating, by the processor, the coupon to the user communication device wirelessly.”
	Independent claims 1 and 11 recite the limitations, "determining, by the processor, a product of interest to be analyzed for coupon availability based on detection of the user stopping while moving through the merchant store at the determined location of the user, the determined location of the user 
The recited claim limitations do not recite a device or computer actively performing the steps recited. Additionally, under step 2A of "integration into a practical application" requires:
•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independents 
Dependent claims 2-10 and 12-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  Additionally, none of the computer systems recited in claims recited in dependent claims 12-20 are not significantly more than the judicial exception.  
Claims 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998) (Subject Matter 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn et al. US Publication 20120232897 A1 in view of Junger US Publication 20130339113 A1 further in view of Mani et al. US Publication 20190066140 A1.





Claims 1 and 11:
	As per claims 1 and 11, Pettyjohn teaches a method and computer readable medium comprising:
determining, by the processor, availability of the coupon for the product of interest (paragraphs 0021, 0026, and 0065 “Based upon product search within the system, relevant advertisements, promotional offers, and coupons can be matched and inserted into system responses for delivery to the user's communication device immediately with the reply to the search or map of the search item. The product location system provides unique capability to deliver promotional offers and marketing messages.” and “Referring to FIG. 7, a flow diagram illustrates an embodiment of a process for requesting and receiving product location information including additional advertisements, coupons, and promotional offers. The process inserts the advertisements, coupons, and promotional offers to users based upon the users' product requests. The user can enter a product request using text or voice-to-text tools which send the request to the product location assistance system, the system responds with an answer and include related advertisements, coupons, and or promotional offers on the response page or other related pages. The user and/or customer access the system by opening an application on their phone 308 or accessing a mobile website 309. The user requests a product 410, forwarding the request over a network 301 to a bank 305 of servers 306 to search a database 600 of product taxonomy grammars and receive a result decision 602, and returning 605 the resulting answer to the user's phone. The system can insert advertisements 502, coupons 503, and/or promotional offer 504 based upon the users search request. When the requests for advertisements, coupons, and promotional offers are exhausted, the process is terminated 606.”); 



generating, by the processor, the automated on-site merchant coupon responsive to determining that the coupon is available for the product of interest (paragraphs 0021, 0026, and 0065 “Based upon product search within the system, relevant advertisements, promotional offers, and coupons can be matched and inserted into system responses for delivery to the user's communication device immediately with the reply to the search or map of the search item. The product location system provides unique capability to deliver promotional offers and marketing messages.” and “Referring to FIG. 7, a flow diagram illustrates an embodiment of a process for requesting and receiving product location information including additional advertisements, coupons, and promotional offers. The process inserts the advertisements, coupons, and promotional offers to users based upon the users' product requests. The user can enter a product request using text or voice-to-text tools which send the request to the product location assistance system, the system responds with an answer and include related advertisements, coupons, and or promotional offers on the response page or other related pages. The user and/or customer access the system by opening an application on their phone 308 or accessing a mobile website 309. The user requests a product 410, forwarding the request over a network 301 to a bank 305 of servers 306 to search a database 600 of product taxonomy grammars and receive a result decision 602, and returning 605 the resulting answer to the user's phone. The system can insert advertisements 502, coupons 503, and/or promotional offer 504 based upon the users search request. When the requests for advertisements, coupons, and promotional offers are exhausted, the process is terminated 606.”).





Pettyjohn does not explicitly teach determining, by a processor, based on wireless communication with a user communication device of a user, location of the user within a merchant store based on a location of the user communication device.  However, Junger teaches Systems and/or Methods for Managing ‘Show-Rooming’ Practices and further teaches, “…Certain exemplary embodiments may benefit from knowing the customer's location, that the customer is actually in a physical store, and the specific store that the user is in, e.g., as prices sometimes vary by store in a chain, region, etc. As indicated above, this location information may be embedded in a QR code, and it also could possibly be embedded in an EPC/RFID or NFC tag, etc. There are other techniques that can be used in addition, or in the alternative, to determine the user's location. Such techniques may include, for example, using the device's built-in GPS features (if any), using a wireless or cellular network to triangulate the approximate location of the individual (and potentially cross-referencing with a directory of known locations), etc. It will be appreciated that the location services (e.g., GPS or other functionality) of a smart phone or other electronic device may need to be enabled to serve these and/or other purposes…”(paragraph 0036) and “For instance, in certain exemplary embodiments, the mobile application 110 may use a network interface 114 of the mobile device 100 to connect to a server 116, which may be located remote from the store, via a first network 118. The first network may be, for example, a wireless (WI-FI) network, 3G, 4G, LTE, or other suitable network. The server 116 may include hardware components such as, for example, at least one processor, a memory, a non-transitory computer readable storage medium, etc.” (paragraph 0029).  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing to modify Pettyjohn to include determining, by a processor, based on wireless communication with a user communication device of a user, location of the user within a merchant store based on a location of the user communication device as taught by Junger in order to analyze and gather information regarding a user’s location within a store or merchant. 

Pettyjohn does not explicitly teach communicating, by the processor, the coupon to the user communication device wirelessly.  However, Junger teaches Systems and/or Methods for Managing ‘Show-Rooming’ Practices and further teaches, “In some cases, the distinct special offer may be emailed, SMS or MMS messaged, mailed, or otherwise delivered to the mobile device user. For instance, the application may in certain exemplary embodiments incorporate an automated feature that allows the customer to remember/save the code number (or voucher/coupon), e.g., by auto-texting or emailing the code number to themselves, along with product information and the offer detail, for possible subsequent redemption or simply for their records.” (paragraph 0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include communicating, by the processor, the coupon to the user communication device wirelessly as taught by Junger in order to provide and display the coupon to the user within the store.   

Pettyjohn and Junger do not explicitly teach determining, by the processor, a product of interest to be analyzed for coupon availability based on detection of the user stopping while moving through the merchant store at the determined location of the user, the determined location of the user being proximate to the product of interest.  However, Mani teaches an Intelligent and Interactive Shopping Engine and further teaches, “FIGS. 9A-9C illustrate a flowchart of an exemplary user purchase experience. The user purchase experience of FIGS. 9A-9C relates to a user that navigates a physical store with a mobile app on a mobile device. These are purchase experience steps for a user 910, mobile device 930, server 950, and merchant location 970. A user enters a store at step 911. Once the user enters the store, the mobile device detects that the user is inside the store from geographical data, and sends a message to have server 950 so that the app server can connect the user with the location at step 951. The merchant location may then stream the user location at step 971. The user location stream is used to update the model user intent at step 952 and trigger an offer creation once a user dwells near a product at step 953.” (paragraph 0064) and “Returning to the user, the user walks in the store at step 912 and dwells near a T-shirt product at step 913. Walking through the store causes the model user intent to be updated while strolling you the T-shirt triggers an offer creation moment. The dwell time, user category an item intent, and retailer promotion are used to generate a user offer at step 954 by app server 950. The user offer is based on the user's intent, user's profile, category an item bundling artificial intelligence, retailer promotion and inventory data, the margin target and the dynamic offer success. After generating the user offer, the app is notified of the offer at step 712 and the user mobile device communicates the offer through the mobile app. If the user response to the offer notification at step 914. The user opens the app at step 916. User may then accept the offer at step 918…” (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include determining, by the processor, a product of interest to be analyzed for coupon availability based on detection of the user stopping while moving through the merchant store at the determined location of the user, the determined location of the user being proximate to the product of interest as taught by Mani in order to determine user interest in the product and determine whether the user is able to receive a coupon for the product.     

Claims 2 and 12:
	As per claims 2 and 12, Pettyjohn, Junger, and Mani teach the method and computer readable medium of claims 1 and 11 as described above and Pettyjohn further teaches wherein determining a product of interest comprises: 
receiving a search for the product of interest from the user communication device (paragraphs 0052, 0045, and 0038).


Claim 5:
As per claim 5, Pettyjohn, Junger, and Mani teach the method of claim 1 as described above and Pettyjohn further teaches wherein determining if a coupon is available comprises: 
comparing the product of interest with a list of products (paragraphs 0043 and 0066); 
And determining if the product of interest is on the list of products (paragraphs 0066 and 0068).

Claim 6:
As per claim 6, Pettyjohn, Junger, and Mani teach the method of claims 5 as described above and Junger further teaches wherein determining if a coupon is available further comprises:
after determining the product of interest is on the list of products, determining, via a set of predetermined rules, if a coupon is available for the product of interest (paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include after determining the product of interest is on the list of products, determining, via a set of predetermined rules, if a coupon is available for the product of interest as taught by Junger in order to provide a user(s) a coupon based meeting or complying with one or more parameters.   

Claim 7: 
As per claim 7, Pettyjohn, Junger, and Mani teach the method of claims 1 as described above and Junger further teaches wherein determining if a coupon is available comprises: 
comparing a price of the product of interest with prices of competing merchants (paragraphs 0029 and 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include comparing a price of the product of interest with prices of competing merchants as taught by Junger in order to find prices associated with competitors against a user’s product of interest.   
determining if at least one of the prices of competing merchants is less than the price of the product of interest (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include determining if at least one of the prices of competing merchants is less than the price of the product of interest as taught by Junger in order to determine how effective the merchant can compete against a competitor’s price of a customer’s product of interest.   

 and responsive to at least one of the at least one prices of competing merchants being less than the price of the product of interest, determining a coupon is available (paragraphs 0039 and 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include and responsive to at least one of the at least one prices of competing merchants being less than the price of the product of interest, determining a coupon is available as taught by Junger in order to allow the retailer to effectively compete against online retailers.   

Claim 8:
	As per claim 8, Pettyjohn, Junger, and Mani teach the method of claim 7 as described above and Junger further teaches wherein generating the automated on-site coupon comprises: 
generating a price-matching coupon based on a lowest of the at least one prices that is lower than the price of the product of interest (paragraphs 0039-0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include generating a price-matching coupon based on a lowest of the at least one prices that is lower than the price of the product of interest as taught by Junger in order to allow the retailer to effectively compete against online retailers.



Claim 9:
	As per claim 9, Pettyjohn, Junger, and Mani teach the method of claim 8 as described above and Junger further teaches further comprising:
transmitting the price-matching coupon as the automated on-site coupon to the user (paragraphs 0041-0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include transmitting the price-matching coupon as the automated on-site coupon to the user as taught by Junger in order to provide the customer an incentivize to act and complete a purchase transaction with the product of interest.  

Claim 10:
As per claim 10, Pettyjohn, Junger, and Mani teach the method of claim 1 as described above and Pettyjohn further teaches wherein determining a product of interest comprises: 
receiving product of interest information from the user communication device (paragraph 0068).

Claim 13:
As per claim 13, Pettyjohn, Junger, and Mani teach the computer readable medium of claim 12 as described above and Pettyjohn further teaches further comprising computer readable instructions that, if executed, cause the computer system to:
compare the product of interest with a list of products (paragraphs 0043 and 0066); 
and determine if the product of interest is on the list of products (paragraphs 0066 and 0068).



Claim 14:
As per claim 14, Pettyjohn, Junger, and Mani teach the computer readable medium of claims 13 as described above and Junger further teaches further comprising computer readable instructions that, if executed, cause the computer system to:
after determining the product of interest is on the list of products, determine, via a set of predetermined rules, if a deal is available for the product of interest (paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include after determining the product of interest is on the list of products, determining, via a set of predetermined rules, if a deal is available for the product of interest as taught by Junger in order to provide a user(s) a coupon based meeting or complying with one or more parameters.   

Claim 15:
	As per claim 15, Pettyjohn, Junger, and Mani teach the computer readable medium of claim 14 as described above and Junger further teaches that, if executed, cause the computer system to:
compare a price of the product of interest with prices of competing merchants (paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include comparing a price of the product of interest with prices of competing merchants as taught by Junger in order to find prices associated with competitors against a user’s product of interest.   
 
determine if at least one of the prices of competing merchants is less than the price of the product of interest (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include determining if at least one of the prices of competing merchants is less than the price of the product of interest as taught by Junger in order to determine how effective the merchant can compete against a competitor’s price of with customer’s product of interest.   
 and responsive to at least one of the prices being than the price of the product of interest, determine a deal is available (paragraphs 0039 and 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include and responsive to at least one of the prices being than the price of the product of interest, determine a deal is available as taught by Junger in order to allow the retailer to effectively compete against online retailers.   

Claim 16:
	As per claim 16, Pettyjohn, Junger, and Mani teach the computer readable medium of claim 15 as described above and Junger further teaches further comprising computer readable instructions that, if executed, cause the computer system to:
generate a coupon for the user (paragraph 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include generate a coupon for the user as taught by Junger in order to create a coupon quickly and efficiently for the customer.  

Claim 17:
	As per claim 17, Pettyjohn, Junger, and Mani teach the computer readable medium of claim 16 as described above and Junger further teaches that, if executed, cause the computer system to:
generate the coupon based on predetermined rules (paragraphs 0032 and 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include generate the coupon based on predetermined rules as taught by Junger in order to create a coupon quickly and efficiently for the customer based on meeting certain conditions or criteria.  



Claim 18:
	As per claim 18, Pettyjohn, Junger, and Mani teach the computer readable medium of claim 17 as described above and Junger further teaches that, if executed, cause the computer system to:
generate the coupon based on a lower of the at least one of the prices that is less than the price of the product of interest (paragraph 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include generate the coupon based on a lower of the at least one of the prices that is less than the price of the product of interest as taught by Junger in order for the retailer to remain competitive against competitors product/services.   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn, Junger, and Mani as applied to claim 1 above, and further in view of Ellison US Publication 20150025967 A1.
Claim 3:
As per claim 3, Pettyjohn, Junger, and Mani teach the method of claim 1 as described above and Pettyjohn further teaches wherein determining a product of interest comprises:
comparing the determined location of the user with a map of the merchant store (paragraph 0043); 

and determining the product of interest based on proximity of the product of interest to the determined location of the user.  However, Ellison teaches a Reverse Showrooming and Merchant-Customer Engagement System and further teaches, “In one embodiment, the merchant-customer engagement system provider device may use the location tracking performed at block 106 and the time data tracked at block 108 to infer when the customer has viewed a product located in a product area 206. For example, a customer stopping in an aisle 208 for a particular length of time next to a particular portion of a product area 206 may be inferred to be viewing the product located in that product area 206 (e.g., particularly when the product is relatively large, such as in the case of an appliance like a refrigerator or washing machine). In such embodiments, the system provider device 211 may include information about the location and types of products within the merchant physical location 200 in order to match a location of a customer with a particular product adjacent that location that the customer may be inferred to be viewing. Furthermore, the location and timing data tracked for the customer may be used with the systems described in the product viewing tracking examples below to help determine which products the customer has viewed in the merchant physical location 200.” (paragraph 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include and determining the product of interest based on proximity of the product of interest to the determined location of the user as taught by Ellison in order to ascertain the user’s interest in a product based on their actions and/or behaviors.    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn, Junger, Mani, and Ellison as applied to claim 3 above, and further in view of Eversoll et al. US Publication 20140143838 A1.
Claim 4:
As per claim 4, Pettyjohn, Junger, Mani, and Ellison teach the method of claim 3 as described above but do not teach wherein determining the product of interest based on the determined location of the user comprises:
determining a department within the merchant store that the user is located based on the map of the merchant store.  However, Eversoll teaches a Personal Data Management System with Global Data Store and further teaches, “In this case, one or more wireless router transceivers 160 may be placed in separate locations about a retail floor area 162. The router transceivers 160 may communicate with a router control system 161 together to determine a location 166 of a mobile user (for example through triangulation) and may map that location into one of various departments zones 164 (e.g. department zone 3, as shown). The zones 164 may be arbitrarily defined to conform approximately to floor area dedicated to distribution of particular types of retail merchandise on the retail floor area 162. The zones 164 may be mapped to logical departments 168 (e.g. men's department) and this information used to determine information about the consumer 64 (for example, interests and shopping responsibilities) and/or to push promotional material such as coupons or notifications of sales to the consumer 64 in those departments 168.” (paragraph 0086).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include determining a department within the merchant store that the user is located based on the map of the merchant store as taught by Eversoll in order to determine user interest in a product or service based on the location of the user within the store.  

and determining the product of interest based on the determined location of the user within the department.  However, Eversoll teaches a Personal Data Management System with Global Data Store and further teaches, “In this case, one or more wireless router transceivers 160 may be placed in separate locations about a retail floor area 162. The router transceivers 160 may communicate with a router control system 161 together to determine a location 166 of a mobile user (for example through triangulation) and may map that location into one of various departments zones 164 (e.g. department zone 3, as shown). The zones 164 may be arbitrarily defined to conform approximately to floor area dedicated to distribution of particular types of retail merchandise on the retail floor area 162. The zones 164 may be mapped to logical departments 168 (e.g. men's department) and this information used to determine information about the consumer 64 (for example, interests and shopping responsibilities) and/or to push promotional material such as coupons or notifications of sales to the consumer 64 in those departments 168.” (paragraph 0086).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include and determining the product of interest based on the determined location of the user within the department as taught by Eversoll in order to validate the finding associated with the product/service within the user’s location.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn, Junger, and Mani as applied to claims 1 and 17 above, and further in view of Rao et al. US Publication 20140379472 A1.
Claims 19 and 20:
	As per claims 19-20, Pettyjohn, Junger, and Mani teach the method and computer readable medium of claims 1 and 17 as describe above but do not teach wherein determining the product of interest comprises selecting a product proximate the determined location of the user responsive to the user being stationary at the determined location longer than a predetermined time frame.  However, Rao teaches Systems, Methods, and Devices for Interactive Marketing with Attribution Using Proximity Sensors, and further teaches, “The system 100 includes a data sensor 120 coupled to the gateway sensor node 107 over communication network (111a-1110. Such a data sensor 120 may be in a location or position to provide electronic product information and/or electronic product purchase incentive because of its location or association with a particular product for which there may be a promotion. Such a data sensor 120, herein called an incentive data sensor, has a MAC identifier stored in a memory device and a processor and generates a corresponding personal communication network 115 (like any other of the data sensors (110-120)). Further, the incentive data sensor is configured to detect the tagged wireless mobile device 122 over the personal communication network 115 and determine that the tagged wireless mobile device is in communication with the data sensor exceeding a predetermined threshold of time period. That is, a shopper 124 may be browsing products throughout the aisles (126-128) of the retail store 104 for possible purchases. The owner and operator of system 100 may have knowledge that a shopper who stops in front of a product between 5-7 seconds is contemplating a purchase (i.e. "First Moment of Truth"). Thus, the predetermined threshold of time period may be configured to be 5 seconds.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pettyjohn to include wherein determining the product of interest comprises selecting a product proximate the determined location of the user responsive to the user being stationary at the determined location longer than a predetermined time frame as taught by Rao in order to ascertain the user’s interest in a product based on their actions and/or behaviors.      

Response to Arguments
Applicant’s arguments, see pages 7-8, filed February 7, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pettyjohn, Junger, and Mani.

35 U.S.C. 101
	The examiner notes the applicant has added “processors” to the independent claims 1 and 11.  The addition of the “processors” addresses that the invention is performed by a machine.  However, it does not show it is directed to “integration into a practical application” (e.g., an improvement to the functioning of a computer, or an improvement to any other technology or technical field).  Therefore, the examiner maintains the rejection. 

Objection to claim 1 has been withdrawn.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Billau et al. US Publication 20180232753 A1 Dynamic Deterministic Dwell Times in a Venue
Billau discloses a method, system and computer program product for dynamically determining dwell times in a zone of a retail setting. In an embodiment of the invention, a method for dynamically determining dwell times in a zone of a retail setting includes defining different zones of a retail setting in memory of a host computing system and establishing a different dwell time for each of the different zones. The method additionally includes observing footfall in each of the different zones for different individuals in order to compute an actual dwell time for each individual in a particular one of the different zones. Finally, the method includes re-establishing the different dwell time for each of the different zones based upon the observed footfall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682